Title: To James Madison from George III, 31 July 1815
From: George III
To: Madison, James


                    
                        [31 July 1815]
                    
                    George The Third, by the Grace of God, King of The United Kingdom of Great Britain and Ireland, Defender of the Faith, King of Hanover, Duke of Brunswick and Lunenburgh &ca. &ca. &ca. To The United States of America, Sendeth Greeting! Our Good Friends! Having nothing more at Heart than to cultivate and improve the Friendship and good Understanding now so happily restored between the Two States, and having the fullest Confidence in the Fidelity, Prudence and other good Qualities of Our Trusty and Well-beloved The Honorable Charles Bagot, We have thought proper to appoint him to reside with you in the Character of His Majesty’s Envoy Extraordinary and Minister Plenipotentiary—not doubting that he will merit Our Approbation and good Will, by a strict Observance of the Instructions which, in the Name and on the Behalf of His Majesty, he has received from Us, to evince to You Our constant Friendship and sincere desire to establish the most perfect Union and good Correspondence between the Two States. We therefore desire that you will give a favorable Reception to His Majesty’s said Envoy Extraordinary and Minister Plenipotentiary, and that You will give entire Credence to whatever he may represent to you in the Name of His Majesty, especially when, in obedience to Our Orders, he assures you of Our Esteem and Regard, and of Our hearty Wishes for Your Prosperity. And so We recommend You to the Protection of The Almighty. Given at the Palace of Carlton House the Thirty First Day of July, in the year of Our Lord One Thousand Eight

Hundred and Fifteen, and in the Fifty Fifth year of His Majesty’s Reign. In the Name and on the Behalf of your very good Friend, His Majesty The King,
                    
                        George R.
                    
                